DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,280,127. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the subject matter found in claims 1-16 of the instant application is found in claims 1-16 of U.S. Patent No. 11,280,127. Claims 1-16 of the instant application correspond directly with claims 1-16 of U.S. Patent No. 11,280,127. Additionally, Examiner notes that the subject matter of claim 17 (i.e. “the food cabinet includes a hot-pot seasoning table”) does not distinguish the instant application from the claims of U.S. Patent No. 11,280,127, since the invention of U.S. Patent No. 11,280,127 is explicitly directed to a food cabinet including “a hot-pot seasoning table” (See at least column 13, lines 32-34, “It should be noted that, specifically, the food cabinet, recited in these above-mentioned embodiments, includes a hot-pot seasoning table.”).
Specification
The disclosure is objected to because of the following informalities: 
Examiner notes that the specification appears to include numerous grammatical errors and should be reviewed and corrected. The examples below are NON-LIMITING examples only. Appropriate correction is required.
Paragraph [0028] of the specification recites “the second driving sheet butts against the sliding door 13”. This appears to be a typographic error as the sliding door is identified as element 103. 
Paragraph [0034] of the specification recites “the second driving sheet 203 to keep push the sliding door 103 to move, thereby realizing entirely close of the sliding door”. This appears to be a typographic error.
Paragraph [0035] of the specification recites “prevent the second driving sheet 203 from hindering normal close of the sliding door 103”. This appears to be a typographic error.
Paragraph [0043] of the specification recites “a first electromagnetic adsorption device 211 is disposed on the first fixed block 212; the first electromagnetic adsorption device 211 is configured to, after the first electromagnetic adsorption device 211 is energized, adsorb one end of the second driving sheet 203 to make the other end of the second driving sheet 203 cock; thereby placing the second driving sheet, 203. on the state in which, the second driving sheet 203 is able, to butt against the sliding door 103., Specifically, 'the first electromagnetic adsorption device 211 can be an electromagnet, which is magnetic when it is energized. The second driving sheet 203 adopts materials that can be adsorbed by magnetic material, such as ferrous material”.  This is unclear since is it unclear what exactly a “first electromagnetic adsorption device” would be, and how it would “adsorb one end of the second driving sheet 203 to make the other end of the second driving sheet 203 cock”. It is additionally unclear how “second driving sheet 203 adopts materials that can be adsorbed by magnetic material” (i.e. what kind of materials would be “adsorbed by magnetic material”). Examiner notes that paragraph [0057] recites similar structure which is unclear for the same reasons. 
Paragraph [0047] of the specification recites “realizing entirely close of the sliding door 103”. This appears to be a typographic error.
Paragraph [0048] of the specification recites “the second driving sheet 309 from hindering normal close of the sliding door 103”. This appears to be a typographic error.
Paragraph [0056] of the specification recites “since the device may do not know whether the sliding door 103 is open or closed”. This appears to be a typographic error.
Paragraph [0057] of the specification recites “a second electromagnetic adsorption device 312 is disposed on the third fixed block 313; the second electromagnetic adsorption device 312 is configured to, after the second electromagnetic adsorption device 312 is energized, adsorb one end of the second driving sheet 309 to make the other end of the second driving sheet 309 cock” and “The second driving sheet 309 adopts materials that can be adsorbed by magnetic material”. This is unclear for the same reasons as Paragraph [0043] above. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Examiner notes that the examples below are NON-LIMITING examples only. Applicant must review and amend all claims for clarity, definiteness, and grammatical accuracy
Claim 1 recites “the first driving sheet butts against the sliding door, the driving component drives the sliding door to close, thereby finishing the first stroke; during the second stroke, the second driving sheet butts against the sliding door, the driving component drives the sliding door to close, thereby finishing the second stroke”. This renders the claim indefinite, as it is unclear how “the driving component drives the sliding door to close, thereby finishing the first stroke” and “the driving component drives the sliding door to close, thereby finishing the second stroke” can both be true. In other words, how can both of the “fore stroke” and “hind stroke” each close the same sliding door? Since, as best understood, it appears that the “fore stroke” and “hind stroke” move in opposite directions. Appropriate correction is required.
Claim 6 recites “a fourth sensor” and “a fourth signal”. However, claim 6 depends from claim 2, which does not require a “sensor” or a “signal”, and it is unclear how “a fourth sensor” and “a fourth signal” can be required without also requiring “a first, second, and third sensor” and “a first, second, and third signal”. Appropriate correction is required.
Claim 8 recites “a first electromagnetic adsorption device is disposed on the first fixed block; the first electromagnetic adsorption device is configured to adsorb one end of the second driving sheet to make the other end of the second driving sheet cock”. This limitation is awkwardly worded and renders the claim indefinite, as it is unclear what is being claimed by the limitation “the first electromagnetic adsorption device adsorbs one end of the second driving sheet to make the other end of the second driving sheet cock” (i.e. it is unclear if the term “adsorb” is a typographic error and is intended to be “absorb”, but it is entirely unclear how a “first electromagnetic adsorption device” would be able to adsorb or absorb “one end of the second driving sheet” See definition for “adsorb” below. It is additionally unclear what is being claimed by the phrase “to make the other end of the second driving sheet cock”, as the term “the other end” lacks proper antecedent basis, and the phrase “to make the other end of the second driving sheet cock” is unclear. Appropriate correction is required.



adsorb
gather a substance on a surface: Charcoal will adsorb gasses.
Not to be confused with:
absorb – assimilate; consume; soak up: A sponge absorbs water.
Source: https://www.thefreedictionary.com/adsorb

Claim 9 recites “a second sliding bar and a third sliding bar”. However, claim 9 depends from claim 1, and “a first sliding bar” is recited in claim 2. It is therefore unclear how “a second sliding bar and a third sliding bar” would be required in the claim without “a first sliding bar”. Appropriate correction is required.
Claim 10 recites “a fifth sensor” and “a fifth signal”. However, claim 10 depends from claim 9, which does not require a “sensor” or a “signal”, and it is unclear how “a fifth sensor” and “a fifth signal” can be required without also requiring “a first, second, third, and fourth sensor” and “a first, second, third, and fourth signal”. Appropriate correction is required.
Claim 13 recites “a ninth sensor” and “a ninth signal”. However, claim 13 only requires a “fifth, sixth, and seventh sensor” and a “fifth, sixth, and seventh signal”. Therefore a “first, second, third, fourth, and eighth sensor” and a “first, second, third, fourth, and eighth signal” are not required in the claim, and it is unclear how a “fifth, sixth, seventh, and ninth sensor” and a “fifth, sixth, seventh, and ninth signal” could be required without a “first, second, third, fourth, and eighth sensor” and a “first, second, third, fourth, and eighth signal”. Appropriate correction is required.
Claim 14 recites “an eighth sensor” and “an eighth signal”. However, claim 14 depends from claim 9, which does not require a “sensor” or a “signal”, and it is unclear how “an eighth sensor” and “an eighth signal” can be required without also requiring “a first, second, third, fourth, fifth, sixth, and seventh sensor” and “a first, second, third, fourth, fifth, sixth, and seventh signal”. Appropriate correction is required.
Claim 16 recites “the second electromagnetic adsorption device adsorbs one end of the second driving sheet to make the other end of the second driving sheet cock”. This limitation is awkwardly worded and renders the claim indefinite, as it is unclear what is being claimed by the limitation “the second electromagnetic adsorption device adsorbs one end of the second driving sheet to make the other end of the second driving sheet cock” (i.e. it is unclear if the term “adsorb” is a typographic error and is intended to be “absorb”, but it is entirely unclear how a “second electromagnetic adsorption device” would be able to adsorb or absorb “one end of the second driving sheet” See definition for “adsorb” above. It is additionally unclear what is being claimed by the phrase “to make the other end of the second driving sheet cock”, as the term “the other end” lacks proper antecedent basis, and the phrase “to make the other end of the second driving sheet cock” is unclear. Further, it is unclear how a “second electromagnetic adsorption” is required without also requiring a “first electromagnetic adsorption”.  Appropriate correction is required.
Claims 2-5, 7, 11-12, 15, and 17 are rejected as depending from a rejected base claim. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN B REPHANN/Examiner, Art Unit 3634